Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) PHILIP SANDERS, an Individual               )
   and Husband and Next of Kin of                  )
   BRENDA JEAN SANDERS, Deceased,                  )
                                                   )
                   Plaintiff,                      )
                                                   )
   v.                                              )      Case No. CIV-17-492-JED-CDL
                                                   )
   (2) TURN KEY HEALTH CLINICS,                    )
   a limited liability company,                    )
                                                   )
                   Defendant.                      )

           CREEK COUNTY SHERIFF’S SUR-REPLY IN OPPOSITION TO
   PLAINTIFF’S MOTION TO COMPEL INSPECTION OF THE CREEK COUNTY JAIL

           Because the relevance of the requested inspection is not apparent on its face, it is

   Plaintiff’s burden to demonstrate its relevance. See Goodyear Tire & Rubber Co. v. Kirk’s Tire

   & Auto Servicenter of Haverstraw, Inc., 211 F.R.D. 658, 663 (D. Kans. Jan. 23, 2003) (unpub)

   (this was previously provided at Dkt. 99-2). In that regard, for the first time in the Reply (Doc.

   107), Plaintiff finally articulates the reasons that he wants to inspect the jail and the areas of the

   jail he wants to inspect. However, even in light of Plaintiff’s belated explanation, it is still

   unclear how such an inspection would yield any evidence which would be relevant to either

   claims or defenses here.

           For the first time, Plaintiff clarifies that he wishes to inspect L-Pod, all holding cells, all

   of the medical room, the detox tanks, the booking area, the sally port, and all avenues and

   hallways between these locations. (Dkt. 107, pp. 4-5, p. 6). With regard to the relevance of the

   inspection of these areas, Plaintiff asserts:

           Evidence has provided that: Brenda was incarcerated in “L-pod” for a time, then
           transferred by CCSO to the “detox tank”, then transferred to a holding cell, and
           then to a different holding cell, all for medical reasons. Classica Godwin has
Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 2 of 6




          testified in deposition that she was in L-pod with Brenda, and that all of the
          female inmates in L-pod complained about her smell from continued diarrhea.
          CCSO placed Brenda into the detox tank, with no toilet, to remove her from
          general population so other inmates did not have to smell her and her
          continuous diarrhea. Turn Key employees would come to her cell everyday
          multiple times a day to give her medications through a bean hole. Turn Key
          employees have denied that they could see any feces or smell any foul odor,
          particularly feces or diarrhea, when they opened the bean hole to give Brenda her
          medications. CCSO’s detention officers have testified in deposition that when
          they would escort the Turn Key employees around the cells to open up the
          bean holes, the smell of feces would rush out of the bean hole instantly upon
          opening. They further testified that they could continuously see feces and
          diarrhea everywhere around and on Brenda Sanders.

   (Dkt. 107, pp. 2-3) (emphasis added). Notably, Plaintiff provides ZERO evidence (i.e., no

   deposition testimony, no incident report, no sworn statements, etc.), to support any of these

   allegations-much less those which are emphasized by the undersigned which relate directly to

   CCSO staff’s alleged actions. These are purely Plaintiff’s unsupported allegations. Even so, it is

   unclear how an inspection of L-Pod, the detox tanks, all holding cells, and all hallways and

   avenues between these areas could possibly render any evidence regarding Decedent’s alleged

   diarrhea, its smell, or its effect on other inmates more or less probable. Plaintiff does not explain

   how inspection of these areas could yield any evidence that would render its claims against Turn

   Key more or less probable. Nor is it clear how an inspection of the holding cell in which the

   Decedent was detained, much less all holding cells (including those in which she was not

   detained), could possibly resolve the apparent factual dispute regarding whether the smell of

   feces could be detected from the beanhole and whether feces and diarrhea was visible on and

   around the Decedent. Plaintiff simply does not explain how such an inspection could possibly

   lead to discovery of any relevant evidence.

          Plaintiff further asserts:

          Further, of even more importance, the holding cells, booking, and detox tank were
          in close relation to medical, where Turn Key employees would see patients and


                                                    2
Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 3 of 6




          office in. Turn Key employees would have continuous sight and access to
          Brenda Sanders throughout their day and duties. Inspecting, photographing, and
          videoing the jail where Brenda Sanders spent the last weeks of her life would
          allow a jury to understand the neglect and deliberate indifference that Turn Key
          had towards Brenda Sanders.

   (Dkt. 107, p. 3) (emphasis added). 1 Again, Plaintiff provides no evidence to support the

   allegation that “Turn Key employees would have continuous sight and access to Brenda Sanders

   throughout their day and duties.” Plaintiff does not explain the relevance of the inspection or

   how it “would allow a jury to understand the neglect and deliberate indifference that Turn Key

   had towards Brenda Sanders.” Apparently, it is already known to Plaintiff that “the holding cells,

   booking, and detox tank were in close relation to medical” such that an inspection of these areas

   would not yield additional evidence which would make Plaintiff’s claims against Turn Key more

   or less probable. Regardless, any such evidence regarding the relative proximity of medical to

   these other areas of the jail could obviously be established by less intrusive means than the

   proposed inspection. In that regard, Fed. R. Civ. P. 45(d)(1) requires a party or attorney issuing

   or serving a subpoena to “take reasonable steps to avoid imposing undue burden or expense on a

   person subject to the subpoena.”

          It is further unclear how an inspection of the medical office would likely make any

   factual issue regarding Turn Key’s alleged deliberate indifference more or less probable. There is

   no allegation in this case that the Decedent was ever seen, examined, or treated in the medical

   office, and even if she had been, it is not clear how such an inspection could possibly render any

   factual issue regarding Turn Key’s alleged deliberate indifference more or less probable. Plaintiff


   1
     Plaintiff requests that his representatives be allowed to make audio and video recordings and
   take photos of all the listed areas, excluding L-Pod and hallways. Plaintiff has failed to explain
   the relevance of recordings/photos or his need for them. Plaintiff’s statement that such evidence
   “would allow a jury to understand the neglect and deliberate indifference that Turn Key had
   towards Brenda Sanders” (Dkt. 107, p. 3) is a conclusory assertion. Precisely how they would
   help the jury understand the alleged deliberate indifference by Turn Key is left unexplained.

                                                   3
Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 4 of 6




   certainly has not explained how that could possibly be. Moreover, Plaintiff wholly fails to

   explain why inspection of the booking area, the sally port, or all the hallways and avenues

   between all of the areas they wish to inspect would have any significance whatsoever to

   Plaintiff’s claims. 2

             In sum, Plaintiff has failed to shoulder his burden to demonstrate the relevance of the

   proposed inspection of any of these areas of the jail. It is unclear how the proposed inspection

   would make any factual issue regarding Turn Key’s alleged deliberate indifference more or less

   probable. Nor does Plaintiff explain how the proposed inspection or any video or photos taken

   during such an inspection “would allow a jury to understand the neglect and deliberate

   indifference that Turn Key had towards Brenda Sanders.” (Dkt. 107, p. 3). Rather, Plaintiff

   simply appears to want to video and photograph these portions of the jail to show to the jury in

   order to garner sympathy for the Decedent. That is not a proper purpose of an inspection.

             In the Sheriff’s Response, he discussed the Goodyear case for the proposition that courts

   are required to balance a subpoenaing party’s need for the requested discovery against the burden

   imposed on the person ordered to respond to the subpoena and, if the objecting party can

   demonstrate that the requested discovery is of such marginal relevance that it is outweighed by

   the burden on the responding party, then the discovery should not be allowed. See Goodyear, 211

   F.R.D. at 662-63; Doe v. MacLeod, No. 18-3191, 2020 WL 2039214, at *3 (C.D. Ill. Apr. 28,

   2020) (unpub). 3 In his Reply, Plaintiff takes exception to the CCSO’s citation to Goodyear with

   regard to this issue, asserting that “[t]he Goodyear court was deciding subpoena issue of

   documents and listed other factors related to producing documents. That is not the case year

   [sic]. Plaintiff served a subpoena to inspect upon CCSO.” (Dkt. 107, p. 3). However, Plaintiff’s


   2
       Plaintiff gives no further reasons for the requested inspection.
   3
       A copy of this unpublished Opinion was previously provided at Dkt. 99-4.

                                                     4
Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 5 of 6




   argument in this regard is merely a distinction without a difference. The CCSO relies on

   Goodyear in this regard for a general proposition of law which applies whether the subpoena is

   for production of documents or for inspection. In either case, the reviewing court must balance

   the subpoenaing party’s need for the requested discovery against the burden imposed on the

   person ordered to respond to the subpoena. Plaintiff does not cite any authority to the contrary.

          Plaintiff asserts that “CCSO likely will need to escort us around, but CCSO has not

   mentioned any other burdens.” (Dkt. 107, p. 3). However, this a misstatement. In its Response

   and Objection, the CCSO clearly and expressly outlined the extreme burden on it that

   compliance with the subpoena would entail.

          Finally, Plaintiff further suggests in his Reply that the parties can take preventative

   measures to mitigate or eliminate potential COVID-19 exposure. (Dkt. 107, pp. 4 and 6).

   However, nowhere in his Reply brief does Plaintiff outline any such measures. 4 While the

   measures for mitigating potential COVID-19 exposure are well known (i.e., wearing of surgical

   masks, social distancing, health screening), the undersigned knows of no practical method

   whereby potential exposure to the disease can be eliminated entirely. Given the dire

   consequences of such exposure to the CCSO, and to jail inmates and staff, the burden on the

   CCSO in complying with the subpoena clearly outweighs whatever marginal relevance the

   proposed inspection may have on this case, even when the availability of mitigating measures are

   taken into account.



   4
     To the contrary, at least one of Plaintiff’s requests belies his supposed concern regarding such
   mitigation. One would think that, if Plaintiff were serious about mitigating the potential danger
   of COVID-19 exposure at the jail posed by the proposed inspection, he would at least agree that
   the number of persons participating therein be limited as much as possible. Yet, Plaintiff requests
   that at least two representatives for each party be allowed to participate in the inspection. (Dkt.
   107, p. 6). He gives no explanation for this request. Plaintiff’s request in this regard should be
   denied, if the Court should decide to allow the inspection.

                                                    5
Case 4:17-cv-00492-JED-CDL Document 148 Filed in USDC ND/OK on 11/19/20 Page 6 of 6




                                                        Respectfully submitted,

                                                        s/ Ambre C. Gooch
                                                        Ambre C. Gooch, OBA No. 16586
                                                        COLLINS, ZORN, & WAGNER, P.C.
                                                        429 N.E. 50th Street, Second Floor
                                                        Oklahoma City, OK 73105-1815
                                                        Telephone: (405) 524-2070
                                                        Facsimile: (405) 524-2078
                                                        E-mail: acg@czwlaw.com

                                                        ATTORNEY FOR CREEK COUNTY
                                                        SHERIFF BRET BOWLING



                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 19, 2020, I electronically transmitted this filing to the
   Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to
   the following ECF registrants:

          Charles L. Richardson – via electronic mail at: clr@rrbok.com
          Colton L. Richardson – via electronic mail at: colton@rrbok.com
          RICHARDSON, RICHARDSON BOUDREAUX, PLLC
          7447 S. Lewis Avenue
          Tulsa, OK 74136
          Attorneys for Plaintiff

          Sean P. Snider – via electronic mail at: ssnider@johnsonhanan.com
          Paulina Thompson – pthompson@johnsonhanan.com
          JOHNSON HANAN AND VOSLER
          9801 Broadway Avenue
          Oklahoma City, OK 73114
          Attorney for Defendant Turn Key Health Clinics, LLC

                                                        s/ Ambre C. Gooch
                                                        Ambre C. Gooch




                                                   6
